DISSENTING OPINION
Donlon, Judge:
In my opinion, the collector did not err in assessing duty on butterfat at the rate provided for butter.
It is stating the obvious to observe that it is the duty of the court to ascertain the intention of Congress. It is equally obvious that we may not infer that Congress made no specific provision for an article, thus throwing it into a not-specially-provided-f or classification, when there is evidence that Congress did make specific provision for the article.
*7This article is called, butterfat. On tbe record before us, it is an article processed from milk without the addition of any other ingredient. Butterfat is the natural fat of milk. Cream is that part of milk richest in butterfat. Butter is butterfat that has been solidified by mechanical agitation. Whether the butterfat of this litigation was processed directly from cream, or from cream that had been solidified into butter and later melted back into the fluid state, this merchandise is a milk product, rich in butterfat and processed by centrifuging. Centrifuging agitates the thing that is centrifuged.
There has been no change in either the basic butter or cream, other than in form, a change that was effected solely by mechanical processing. That such change of form does not result in change of tariff classification, unless Congress has otherwise provided, is well established. Mere change in form does not remove the article from eo nomine provision into a not-specially-provided-for classification. T. M. Duehe & Sons, Inc., et al. v. United States, 44 C.C.P.A. (Customs) 60, C.A.D. 638; Crosse & Blackwell Co. v. United States, 36 C.C.P.A. (Customs) 33, C.A.D. 393; Nootka Packing Co. v. United States, 22 C.C.P.A. (Customs) 464.
When the Tariff Act of 1930 was pending in Congress, the dairy provisions were the subject of considerable discussion. As enacted, there are two statutory provisions pertinent to this litigation.
Pab. 707. Whole milk, fresh or sour, * * *; cream, fresh or sour, * * *; skimmed milk, fresh or sour, and buttermilk, * * *: Provided, That fresh or sour milk containing more than 5% per centum of butterfat shall be dutiable as cream, and fresh or sour cream containing more than 45 per centum of butterfat shall be dutiable as butter, and skimmed milk containing more than 1 per centum of butterfat shall be dutiable as whole milk.
Pap.. 709. Butter, * * *; oleomargarine and other butter substitutes, * * *.
The original butter rate, fixed in the act, has been modified. There has, however, been no change in the statutory provision requiring that “cream containing more than 45 per centum of butterfat shall be dutiable as butter.”
Repeatedly, in the hearings and reports on the bill, it was said, without contradiction, that all dairy products were provided for and that the tariff rates on the various products of milk and cream should be harmonized on the basis of butterfat content. The bill, as enacted, did harmonize the rates on that basis.
The report of the Committee on Ways and Means to the House (report on the Tariff Readjustment — 1929, House Report No. 7 — 71st Congress, 1st session), contains this statement:
Paragraphs 707-710 relate to dairy products, tbe production of which is a growing and widespread industry, found everywhere, and a steady source of *8revenue to the farmer. The basic duty is that on butter, which has been exhaustively investigated by the Tariff Commission, and on which the President fixed the duty at 12 cents per pound. This was an increase from 8 cents per pound, as provided in the tariff act of 1922. Our examination confirmed the conclusion of the President. Duties on fresh or sour whole milk, cheese, and cream, as well as those on preparations of milk, are the compensating duties based on the duty on butter. Butter substitutes are given the same duty as butter. The rate on skimmed milk and buttermilk is equalized with the ad valorem duty on butter. [P. 285.]
In -tbe Summary of Tariff Information, 1929, compiled by the United States Tariff Commission for the use of the Committee on Ways and Means, there is an analysis of the domestic farm cost of butterfat, and the like cost in Denmark, per pound of butterfat, then converted into the butterfat cost per pound of butter. (Pp. 1063, 4.) Thus, the butterfat cost was the factor considered in determining tariff rates on all dairy products.
My colleagues conclude that this merchandise is neither butter nor a substitute for butter and, hence, that it is not dutiable as butter. Whether or not it is butter which has been melted and centrifuged and, hence, still is butter, is perhaps beside the point. Butter is cream, rich in butterfat, which has been churned. When further processed mechanically hito a softer form than butter usually has, it is still a form of cream, rich in butterfat. Congress has said that such cream is dutiable as butter and that is how the collector assessed duty.
This article is an animal fat, but it is not an animal fat which is not specially provided for. It is a product of milk. Specific provision was made for all milk products, harmonized to the butter rate. The butterfat content of this article is so high that duty is chargeable at the butter rate.
The protests should be overruled and judgment entered for defendant.